DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 11/8/2021. The Examiner notes claims 1, 3, & 5-9 are currently pending and have been examined; claims 2 & 4 were canceled without prejudice, claims 1 & 3 were amended. Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Wei-Lin (TW M466758 U) in view of Cai Pei-Qin (TW I542448 B), hereinafter Chen and Cai, respectively.
Regarding claim 1 (Currently Amended)
A ratchet wrench [Fig 4], in cooperation with a bit [40] when in use [Fig 7], comprising: a wrench body [30], having a handle [Fig 4; the wrench has a handle on the opposite end of from 301] and a head [Fig 4; the end with 301 is the head] formed at one end of the handle [Fig 4], one side of the head being formed with a first accommodating trough [Fig 5; 301], an inner wall of the first accommodating trough being formed with a second accommodating trough [Fig 5; 33 & 34 are placed in the second accommodating trough], another side of the head having a first through hole [Fig 3 & 5; 31 is placed into 301 through a first through hole] communicating with the first accommodating trough [Fig 3 & 5] and a second through hole [Fig 3 & 5; 34 is placed into the second trough through the second through hole] 

    PNG
    media_image1.png
    722
    924
    media_image1.png
    Greyscale

Figure 1

    PNG
    media_image2.png
    816
    848
    media_image2.png
    Greyscale

Figure 2
Chen may not explicitly disclose the abutting portion abuts against the limiting surface; or the circumference of the end cap extending to form an annular wall; or a limiting space being defined between an inner side of the annular wall and the pushed portion; or wherein an outer surface of the annular wall of the end cap is formed with a receiving groove; or a limiting ring, and the limiting ring is accommodated in the annular limiting groove and movably accommodated in the receiving groove as the end cap is moved between the first position and the second position; or the pushing end of the bit is confined in the limiting space.
While Chen may not explicitly disclose the abutting portion abuts against the limiting surface, Chen further teaches that the spring [36] may be removed then the abutting portion abuts against the limiting surface [Figure 1 of this office action & Fig 3 & 5] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the abutting portion abuts against the limiting surface by removing the spring as disclosed by Chen as removing the spring would reduce manufacturing costs by reducing the number of 
Stating again, Chen may not explicitly disclose the circumference of the end cap extending to form an annular wall; or a limiting space being defined between an inner side of the annular wall and the pushed portion; or wherein an outer surface of the annular wall of the end cap is formed with a receiving groove; or a limiting ring, and the limiting ring is accommodated in the annular limiting groove and movably accommodated in the receiving groove as the end cap is moved between the first position and the second position; or the pushing end of the bit abuts against the pushed portion of the end cap and is confined in the limiting space
However Cai teaches a similar ratchet with a bit ejector [Fig 17-30]; specifically the circumference of the end cap [56] extending to form an annular wall [Fig 17 & 19; 561 extends down from the circumference of the top of 56]; and a limiting space [Fig 19-30; the space between the inner surface of 561 forms a space] being defined between an inner side of the annular wall and the pushed portion [Fig 19-30; the space is between the inner side of 561 and bottom surface of the top of 561]; and wherein an outer surface of the annular wall of the end cap is formed with a receiving groove [Figure 3 of this office action & Fig 19-30; the outer surface of 561 is formed with a receiving groove]; or and a limiting ring [517], and the limiting ring is accommodated in [Fig 19-30; pg 10, line 14-15 of the translation; 517 is accommodated in 516] the annular limiting groove [Fig 17; 516] and movably accommodated in the receiving groove as the end cap is moved between the first position and the second position [Figure 3 of this office action & Fig 19-30; 517 moves within the receiving groove as 56]; and the pushing end of the bit is confined in the limiting space [Fig 20-24; 40 is confined in the limiting space of 561 of 56].

    PNG
    media_image3.png
    612
    979
    media_image3.png
    Greyscale

Figure 3
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end cap as disclosed by Chen to have the circumference of the end cap extending to form an annular wall and therefore define a limiting space being defined between an inner side of the annular wall and the pushed portion; and wherein an outer surface of the annular wall of the end cap is formed with a receiving groove and the pushing end of the bit is confined in the limiting space as disclosed by Cai. One of ordinary skill in the art would have been motivated to make this modification to have bolts extend through the end cap to enable the ratchet wrench to tighten nuts on the bolts [Fig 26-30].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the limiting portion of a retaining edge as disclosed by Chen with the annular groove with a retaining ring as disclosed by Cai as a simple substitution of a known element to produce predictable result of having an extending surface to limit the movement of the end cap and keep the end cap from coming out of the slide trough as Cai teaches in pg 10, line 14-17 of the translation.  
Regarding claim 3 (Currently Amended)
Chen as modified teaches the ratchet wrench as claimed in claim 1, wherein a distance between the pushing end of the bit and the notch is approximately equal to a distance between the pushed portion 
Regarding claim 5 (Original)
Chen as modified teaches the ratchet wrench as claimed in claim 1, wherein when the end cap is in the second position, the press portion of the end cap extends out of the first through hole of the wrench body [Fig 3 & 5; 35 extends out of first through hole], and a surface of the pushed portion of the end cap is approximately flush with a top surface of the head [Cai modifying Chen to modify the end cap to have an annular wall moves the pushing surface of the end cap to be approximately flush with the top surface of the head, as shown Cai Fig 19.
Regarding claim 6 (Original)
Chen as modified teaches the ratchet wrench as claimed in claim 1, wherein the retaining portion includes an annular retaining groove [Chen:  312] disposed on the inner wall of the polygonal hole [Chen:  Fig 5] and a retaining ring [Chen:  32] disposed in the annular retaining groove [Chen:  Fig 5].
Regarding claim 7 (Original)
Chen as modified teaches the ratchet wrench as claimed in claim 1, wherein the inner wall of the first accommodating trough is formed with a first positioning groove [Chen:  302], the circumference of the ratchet wheel is formed with a second positioning groove [Chen:  Figure 4 of this office action & Fig 6] corresponding to the first positioning groove [Chen:  Figure 4 of this office action & Fig 6] and provided with a positioning ring [Chen:  303], and the positioning ring is disposed between the first positioning groove and the second positioning groove to restrain the ratchet wheel in the first accommodating trough [Chen:  Figure 4 of this office action & Fig 6; 31 is restrained in 301 by the first and second positioning grooves and 303].

    PNG
    media_image4.png
    917
    922
    media_image4.png
    Greyscale

Figure 4
Regarding claim 8 (Original)
Chen as modified teaches the ratchet wrench as claimed in claim 1,… and the annular wall of the end cap has an outer diameter slightly less than the diameter of the first through hole [Cai:  Fig 17 & 19; the diameter of 56 is slightly less than the diameter 501 as the diameter is less and the end cap can slide between the first and second position] 
Chen as modified may not explicitly disclose wherein the first through hole has a diameter approximately equal to that of the slide trough, and the annular wall of the end cap has an outer diameter slightly less than the diameter of the first through hole.
However, Cai further teaches a ratchet wrench [Fig 5-18] with the first through hole [Fig 3 & 5; the first through hole extending into 301] has a diameter approximately equal to that of the slide trough [Fig 3 & 5; the first through hole has a diameter smaller than the first accommodating trough in order to create retaining structure for the ratchet wheel (i.e. 31)].

Regarding claim 9 (Original)
Chen as modified teaches the ratchet wrench as claimed in claim 1, wherein the abutting portion is formed at a bottom edge of the annular wall [Cai:  Fig 19; the abutting portion is bottom edge of 561].

Response to Amendments
Specification Objection
Applicant’s amendments, filed 11/8/2021, with respect to the specification objection has been fully considered and are persuasive.  The objection of 8/6/2021 has been withdrawn. 

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 10-12, filed 11/8/2021 have been fully considered but are not persuasive in light of the new grounds of rejection, see above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723